Citation Nr: 0935147	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Entitlement to service connection for a left leg 
disability, other than a left knee disability.

3.  Entitlement to service connection for a left foot 
disability.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel





INTRODUCTION

The Veteran served 3 months and 21 days on active duty from 
July 11, 1968 to November 1, 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision in 
which the RO determined that no new and material evidence had 
been received to reopen a previously denied claim for service 
connection for a left knee disability, which had been 
originally denied in a March 1969 rating decision, and denied 
claims for service connection for claimed left leg and left 
foot disabilities. 


FINDINGS OF FACT

1.  In an unappealed March 1969 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for a left knee condition.  In an unappealed 
August 1969 rating action, the RO confirmed the March 1969 
denial.

2.  Evidence received since the March and August 1969 rating 
actions is either cumulative or redundant of other evidence 
of record and/or does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.

3.  There is no evidence of claimed left leg and left foot 
disabilities that are separate and distinct from the 
Veteran's left knee disability for which service connection 
has already been denied. 


CONCLUSIONS OF LAW

1.  The March and August 1969 rating actions, denying and 
confirming denial of service connection for a left knee 
condition, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).  

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
left knee disability are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for a claimed left 
leg disability, other than a left knee disability, are not 
met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for a claimed left 
foot disability are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to requests to reopen a previously denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In an August 2007 pre-rating letter, the RO notified the 
Veteran of the previous denial and reasons for the denial of 
his claim for service connection for a left knee disability, 
informed him of what evidence was required to reopen his 
prior claim, what evidence was required to substantiate his 
claims for service connection, and of his and VA's respective 
duties for obtaining evidence consistent with the holdings in 
Pelegrini, Dingess/Hartman, and Kent.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Veteran's 
service treatment records, identified VA medical records, and 
the report of a December 1968 VA examination have been 
associated with the record.  On a June 2007 VA Form 21-526, 
the Veteran reported that he had had surgery at the Erie VA 
Medical Center (VAMC) and had had no other treatment since 
1989.  In responses to the RO's August 2007 and to an April 
2009 supplemental statement of the case, the claimant 
indicated that he had no new evidence to submit.  Thus, the 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Although the 
Veteran indicated that he was treated for the claimed 
disabilities at Hamot Hospital in Erie, Pennsylvania, in 
October 1980 and October 1989, he neither provided copies of 
such hospital records nor authorization to permit VA to 
obtain them.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  On these facts, 
VA has no alternative but to decide the claims on the basis 
of evidence already of record.  Consequently, the Board finds 
that all necessary notice and development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Petition to Reopen

In a March 1969 rating decision, the RO initially denied 
service connection for a left knee condition, noting that the 
Veteran had had a preexisting left knee condition due to an 
injury sustained while playing football prior to service, 
along with a four-year history of recurrent dislocation of 
the left patella and multiple episodes of effusion, locking, 
giving away and pain in the left patella, and that there was 
no intercurrent trauma or injury nor increase in the basic 
pathology of the left knee over and above the natural 
progress thereof in service.  Therefore, there was no basis 
to establish aggravation of the left knee condition during 
service.  Later, in an August 1969 letter in response to 
receipt of a discharge summary relating to surgery for the 
Veteran's left knee at the Erie VAMC, the RO confirmed the 
denial of service connection for a left knee condition, 
noting that it had previously been denied in a March 1969 
letter and informing him that he could initiate an appeal by 
filing a notice of disagreement at any time within one year 
of the letter. 

Although the Veteran was informed of the March and August 
rating actions in letters dated during the same months, he 
did not initiate an appeal to the Board within one year of 
notification of these decisions.  Therefore, these rating 
actions are final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously denied 
claim for service connection for a left knee disability was 
received in June 2007.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were the March and 
August 1969 rating actions.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Thus, for evidence in this case to be considered new and 
material, the appellant must submit evidence showing 
permanent aggravation of his preexisting left knee disability 
during service, or that a new and distinct left knee 
disability was incurred in service.

In support of his claim to reopen, the Veteran stated that he 
had received no treatment for the left knee since 1989 and 
submitted a copy of a personnel action which showed that he 
was discharged from the Army due to a physical disability 
that existed prior to service.  The first statement, although 
new, does not relate to an unestablished fact necessary to 
substantiate the claim (i.e., is not evidence showing 
permanent aggravation of his preexisting left knee disability 
during service, or that a new and distinct left knee 
disability was incurred in service).  The second item is 
cumulative or redundant of other evidence that was of record 
at the time of the last denial in 1969.  Thus, the evidence 
provided by the appellant in support of reopening his claim 
is redundant and/or cumulative of evidence already in the 
claims file at the time of the prior denial, and fails to 
raise a reasonable possibility of substantiating his claim.  
For this reason, the additional evidence is not material.  38 
C.F.R. § 3.156(a).

Accordingly, as new and material evidence has not been 
received, the appellant's prior claim for service connection 
for a left knee disability is not reopened.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

II.  Service Connection

The Veteran contends that he currently suffers from left leg 
and/or left foot disabilities, as a result of his military 
service, noting treatment for such in the Army at Ft. Dix, 
New Jersey, and Ft. Belvoir, Virginia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Considering the claims for service connection for left leg 
and/or left foot disabilities in light of the record and the 
governing legal authority, the Board finds that the claims 
must be denied.  

Service treatment records show no complaints or diagnosis of, 
or treatment for, any left leg or left foot problems, 
excluding treatment for his left knee discussed herein.  
Eleven days after entrance on duty, the Veteran first 
complained of a left knee problems, five days later he was 
seen for complaints of left knee pain at Ft. Dix, where he 
received his basic training.  After his transfer to Ft. 
Belvoir to begin AIT and continuing complaints of left knee 
problems, a Medical Board Proceeding was instituted.  

An early October 1968 Medical Board report reflects a four-
year history of left patella dislocating, dating back to a 
football injury, along with a history of multiple effusions, 
locking, giving away, and pain localized to the medial border 
of the left patella.  The Veteran complained of a grinding 
sensation in both knees.  There had been no injury to the 
knee since the Veteran's enlistment.  He had been excused 
from the Combat Proficiency Test and from strenuous physical 
activity after consultation at the orthopedic clinic at the 
Walson Army Hospital, in Ft. Dix, New Jersey, on August 22, 
1968.  The consulting orthopedist recommended a Hauser 
procedure for correction of the subluxing patella, which was 
scheduled for October 17, 1968, but the Veteran was 
transferred to Ft. Belvoir before the procedure could be 
done.  On examination, there was mild effusion of the left 
knee and the left quadriceps muscle was atrophied one inch.  
Both knees had full range of motion and all ligaments were 
intact.  There was mild bilateral patellar crepitus and 
hyper-mobility of both patellae, bilaterally.  A left knee x-
ray was within normal limits.  The examiner noted that the 
Veteran was in excellent physical health with the exception 
that he suffered pain and swelling of the left knee with even 
minimal physical activity.  The diagnoses included recurrent 
subluxation of the left patella, habitual, and chondromalacia 
of the patellae, bilaterally.  The Medical Board concluded 
that the Veteran was not fit for enlistment and was unfit for 
retention due to a physical disability that existed prior to 
his enlistment and which was neither incident to nor 
aggravated by military service and recommended referral to a 
Physical Evaluation Board (PEB) for further disposition.  
Later in October 1968, the PEB found the Veteran physically 
unfit for military service and recommended separation without 
severance pay.

During a December 1968 VA examination, the Veteran reported 
that, while playing football he sustained an injury to the 
left knee in September 1964 and did not have any treatment, 
except limitation of activity by his local doctor, and that, 
during military training, the left knee became progressively 
weak, painful and swollen.  On December 2, 1968, the left 
knee buckled under him as it did on several occasions in 
service.  Walking two to three blocks, resulted in left knee 
pain, weakness, stiffness and swelling.  X-rays of the left 
knee showed no bony abnormality.  On examination of the left 
knee, no gross swelling or deformity was found.  Subluxation 
of the patella was noted but no other instability.  No loss 
of motion, muscle tone, swelling, pain or tenderness was 
found.  The diagnosis was chronic dislocating patella of the 
left knee.

In April 1969, the Veteran was admitted to the Erie VAMC for 
recurrent dislocation of the left patella.  On May 20, 1969, 
a Hauser procedure for subluxation was performed and the 
Veteran was placed in a cast for six weeks.  The cast and 
sutures were removed on July 2, 1969.  A week later he was 
discharged.  In March 1969, his original claim for service 
connection for a left knee condition was denied.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the 
competent, probative evidence fails to show that the Veteran 
has a current disability for which service connection is 
sought, and thus, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for claimed left 
leg and left foot disabilities must be denied because the 
first essential criterion for a grant of service connection-
evidence of the claimed disability other than a left knee 
disability for which service connection already has been 
denied-has not been met.  

In addition to the medical evidence, the Board has considered 
the Veteran's statements; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The Veteran has not even indicated what left 
leg/foot disability he claims to have.  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for left leg and left foot 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
competent, probative evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

As new and material evidence has not been received, reopening 
of the previously denied claim for service connection for a 
left knee disability is denied.

Service connection for a left leg disability, other than a 
left knee disability, is denied.

Service connection for a left foot disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


